Third District Court of Appeal
                               State of Florida

                       Opinion filed December 1, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1935
                       Lower Tribunal No. 20-18287
                          ________________


                   Camp Construction, Inc., etc.,
                                  Appellant,

                                     vs.

                    Segner Properties, LLC, etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Gina
Beovides, Judge.

      Martinez Morales, LLC, and Raul Morales, and Angela Bousalis, for
appellant.

     Lehtinen Schultz, PLLC, and Claudio Riedi, for appellee.


Before SCALES, LINDSEY, and MILLER, JJ.

     PER CURIAM.

     Affirmed.